DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 16 and 18 - 20 are allowable. Claims 7, 12 and 13 were previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups, as set forth in the Office action mailed on 03/21/2021, are hereby withdrawn and Claims 7, 12 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2012/0066907 Gallant et al. (‘Gallant hereafter), App 13/321644
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 20 are currently being examined. 
Claims 7, 12 & 13 have rejoined.
Claim 17 has been canceled.
Claims 1 – 16 and 18 – 20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey L. Wilson (36058) on 12/20/2021.

The application has been amended as follows: 
1. (Examiner Amended) A support structure for assembling a fuselage section, 
the support structure comprising a chassis;
one or more movement elements on the chassis,
wherein the one or more movement elements is configured to allow movement of the support structure; 
a core, which is mounted to rotate relative to the chassis about an axis of rotation of the core and comprises fasteners for holding longitudinal fuselage portions around the core, 
with a view to assembling the longitudinal fuselage portions together to form the fuselage section;
 a first work platform, 
which is incorporated into the core and is configured to allow operators to move around inside the core to carry out operations on the 
fuselage section being assembled when the first work platform is in an angular position,
in which the first work platform is oriented horizontally upwards;
a second work platform,
which is incorporated into the core and is configured to allow operators to move around inside the core to carry out operations on the fuselage section being assembled when the second work platform is oriented horizontally upwards, 
which occurs the core is oriented differently from the angular position in which the first work platform is oriented horizontally upwards.


Reasons for Allowance
Claim[s] 1 is/are allowed.   
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “the core and is configured to allow operators to move around inside the core to carry out operations on the fuselage section being assembled when the first work platform is in an angular position,” and “when the second work platform is oriented horizontally upwards.”

The closest prior art is as cited were ‘Gallant.  
		‘Gallant teaches: A support structure (‘Gallant, Figs 11 & 12, System of #10 (support), #6 (first mandrel), #54 (stand), #30 (second mandrel), #46 (magazines), #64 (cradle) and #8 (two rails)) for assembling a fuselage section (‘Gallant, Abst, teaches method of making an aircraft with a mandrel that passes through frames carried by a magazine, #2 (segment/ fuselage section) of aircraft comprising of #60 (skin)), the support structure (‘Gallant, Figs 9 -12, show support structure system of #10 (support), #6 (first mandrel), #54 (stand), #46 (magazines), #30 (second mandrel) and #8 (two rails)) comprising a chassis (‘Gallant, Figs 9 -12, lower base parts of support structure); one or more movement elements on the chassis (‘Gallant, Para 0056, #8 (rails) allow movement of stands #54, since the stands are capable of movement they inherently have the means for moving and have moving elements), wherein the one or more movement elements is configured to allow movement of the support structure (‘Gallant, Para 0056, #8 (rails) allow movement of stands #54, since the stands are capable of movement they inherently have the means for moving and have moving elements); a core (‘Gallant, #6 & #30 (first and second mandrel/ core)) which is mounted to rotate relative to the chassis about an axis of rotation of the core (‘Gallant, Para 0063, using the stands #54, both mandrels rotate with the frames and skin #60) and comprise fasteners for holding longitudinal fuselage portions around the core (‘Gallant, Para 0038, Figs 8, fastener means #16 & #20 hold the frames of the fuselage), with a view to assembling the longitudinal fuselage portions together to form the fuselage section (‘Gallant, Para 0002, 0003, 0016, Fig 12, #2 (fuselage segment)); a first work platform (‘Gallant, Figs 4 (below), 6 & 12, #46 (magazine) with #50 (opening), first working platform is lower part of curved inside surface opening within the holding frame, an operator can stand on that platform noting the relative size to an operator, since the surface is a large curved surface and becomes relatively flat, Fig 12, left #46 near first mandrel), which is incorporated into the core (‘Gallant, Fig 6, shows #46, incorporated with core first mandrel #6) and is configured to allow operators to move around inside the core (‘Gallant, Fig 10, shows relative size of frame, and 1st and 2nd mandrels, Figs 1 – 3 shows relative size of mandrels and that they are hollow, the mandrels are capable of allowing operators to move around inside) when the first work platform is in an angular position (‘Gallant, Para 0063, mandrels rotate together, and are capable of allowing an angular position), 
in which the first work platform is oriented horizontally upwards (‘Gallant, Figs 4, 6 & 12, #46 (magazine) with #50 (opening), first working platform Fig 4 (below)  axis of the opening is horizontal and the lower part of the opening is also horizontal); 
a second work platform (‘Gallant, Figs 4 (below), 6 & 12, #46 (magazine) with #50 (opening), second working platform is lower part of curved inside surface opening within the holding frame, Fig 12, right #46 near second mandrel), which is incorporated into the core (‘Gallant, Fig 6, shows #46, incorporated with core second mandrel #30) and is configured to allow operators to move around inside the core (‘Gallant, Fig 10, shows relative size of frame, and 1st and 2nd mandrels, Figs 1 – 3 shows relative size of mandrels and that they are hollow, the mandrels are capable of allowing operators to move around inside) when the second work platform is oriented horizontally upwards (‘Gallant, Figs 4, 6 & 12, #46 (magazine) with #58 (central opening), second working platform is lower part of opening within the holding frame, the axis of the opening is horizontal and the lower part of the opening is also horizontal),which occurs when the core is oriented differently from the angular position in which the first work platform is oriented horizontally upwards (‘Gallant, Fig 12, shows that when not configured to be at an angular rotation, the platforms would be horizontally upward).
Although, ‘Gallant Fig 10, shows relative size of frame, and 1st and 2nd mandrels, Figs 1 – 3 shows relative size of mandrels and that they are hollow, the mandrels are capable of allowing operators to move around inside, and capable of allowing an operator to move around in the core, ‘Gallant does not teach any configuration or need for the operator to carry out operations on the fuselage section being assembled. 
To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 11, 14 - 16 and 18 - 20, are also allowed because they are dependent on claim 1.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/           Primary Examiner, Art Unit 3726                                                                                                                                                                                             
12/23/2021